This is an appeal from a judgment of conviction rendered in the county court of Oklahoma county on the 29th day of December, 1922, wherein Sandy Ivey was convicted of the offense of maintaining a public nuisance and sentenced to pay a fine of $250, and to be imprisoned in the county jail for a period of 90 days. Petition in error and case-made were filed in this court on the 28th day of April, 1923. The plaintiff in error has interposed a motion to dismiss his appeal. *Page 283 
The appeal is therefore accordingly dismissed, and the cause remanded to the trial court. Mandate forthwith.